BECK, J.,
Concurring.
¶ 1 I agree with the majority that judgment of sentence should be vacated and the case remanded for a hearing on the issue of the cause of appellant’s failure to appear at the de novo hearing. Appellant is entitled to an opportunity to present a defense, explaining his reasons for his absence. It is my judgment, however, that where a defendant fails to appear in court because he missed his bus, and fails to make a timely communication with the court to explain what happened, he does not provide a sufficient excuse. I therefore distinguish the circumstances of the instant case from Commonwealth v. Doleno, 406 Pa.Super. 286, 594 A.2d 341 (1991) (attorney’s scheduling error) or Commonwealth v. Parks, 768 A.2d 1168 (Pa.Super.2001) (failure of the clerk of court to provide proper notice).